Exhibit 10.1

  

HARBORONE BANCORP, INC.



2020 EQUITY INCENTIVE PLAN

 

SECTION 1. GENERAL PURPOSE OF THE PLAN; DEFINITIONS

 

The name of the plan is the HarborOne Bancorp, Inc. 2020 Equity Incentive Plan
(the “Plan”). The purpose of the Plan is to encourage and enable the officers,
employees and Non-Employee Directors of HarborOne Bancorp, Inc. (the “Company”)
and its Affiliates, including HarborOne Bank (the “Bank”) and HarborOne
Mortgage, LLC, upon whose judgment, initiative and efforts the Company largely
depends for the successful conduct of its business to acquire a proprietary
interest in the Company. It is anticipated that providing such persons with a
direct stake in the Company’s welfare will assure a closer identification of
their interests with those of the Company and its shareholders, thereby
stimulating their efforts on the Company’s behalf and strengthening their desire
to remain with the Company.

 

The following terms shall be defined as set forth below:

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non-Employee Directors who
are independent.

 

“Affiliate” means, at the time of determination, any “parent” or “subsidiary” of
the Company as such terms are defined in Rule 405 of the Act. The Board will
have the authority to determine the time or times at which “parent” or
“subsidiary” status is determined within the foregoing definition.

 

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Restricted Stock Units, Restricted Stock Awards, Cash-Based Awards, and
Dividend Equivalent Rights.

 

“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan. Each Award
Certificate is subject to the terms and conditions of the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

“Disability” means that a grantee is: (a) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; or (b) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company, the Bank or its Subsidiaries; or (c) determined to be totally disabled
by the Social Security Administration.

 

“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the grantee.

 

“Effective Date” means the date on which the Plan becomes effective as set forth
in SECTION 17.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 



 

 

 

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that if the Stock is listed on the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”), NASDAQ Global Market, The New York Stock
Exchange or another national securities exchange or traded on any established
market, the determination shall be made by reference to market quotations. If
there are no market quotations for such date, the determination shall be made by
reference to the last date preceding such date for which there are market
quotations.

 

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

 

“Minimum Vesting Period” means the one-year period following the date of grant
of an Award.

 

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

 

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

“Officer” means an executive officer of the Company that is subject to the
reporting requirements of Section 16 of the Exchange Act.

 

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

 

“Restricted Shares” means the shares of Stock underlying a Restricted Stock
Award that remain subject to a risk of forfeiture or the Company’s right of
repurchase.

 

“Restricted Stock Award” means an Award of Restricted Shares subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

 

“Restricted Stock Units” means an Award of stock units subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

 

“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
sale of the Bank by the Company at a time when the Bank represents at least
50 percent of the assets of the Company, (iii) a merger, reorganization or
consolidation pursuant to which the holders of the Company’s outstanding voting
power and outstanding stock immediately prior to such transaction do not own a
majority of the outstanding voting power and outstanding stock or other equity
interests of the resulting or successor entity (or its ultimate parent, if
applicable) immediately upon completion of such transaction, (iv) the sale of
all of the Stock of the Company to an unrelated person, entity or group thereof
acting in concert, (v) a change in control of the Company within the meaning of
the Change in Bank Control Act and the Rules and Regulations promulgated by the
Federal Deposit Insurance Corporation at 12 C.F.R. Section 303.82(b) with
respect to the Bank and the Board of Governors of the Federal Reserve System at
12 C.F.R. Section 225.41 with respect to the Company, as in effect on the date
hereof, or (vi) any other transaction in which the owners of the Company’s
outstanding voting power immediately prior to such transaction do not own at
least a majority of the outstanding voting power of the Company or any successor
entity immediately upon completion of the transaction other than as a result of
the acquisition of securities directly from the Company. In addition to the
foregoing, and not in limitation thereof, a Sale Event shall also be deemed to
have occurred if, during any period of two consecutive years, individuals who
constitute the Board at the beginning of such two-year period cease for any
reason to constitute at least a majority of the Board, as the case may be;
provided, however, that for purposes of this sentence, an individual shall be
deemed to have been a director at the beginning of such period if such
individual was elected, or nominated for election, by the Board, as the case may
be, by a vote of at least two-thirds of the directors who were either directors
at the beginning of the two-year period or were so elected or nominated by such
directors. Notwithstanding the foregoing, in no extent shall a reorganization of
the Company or the Bank solely within its corporate structure constitute a Sale
Event for purposes of the Plan.

 

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by shareholders, per share of
Stock pursuant to a Sale Event.

 

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

 



 

 

 

“Service Relationship” means any relationship as an employee, Non-Employee
Director or other service provider of the Company or any Affiliate.

 

“Stock” means the Common Stock, par value $0.01 per share, of the Company,
subject to adjustments pursuant to Section 3.

 

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.

 

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.

 

SECTION 2. ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

 

(a)  Administration of Plan. The Plan shall be administered by the
Administrator.

 

(b)  Powers of Administrator. The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:

 

(i)             to select the individuals to whom Awards may from time to time
be granted;

 

(ii)            to determine the time or times of grant, and the extent, if any,
of Incentive Stock Options, Non-Qualified Stock Options, Restricted Stock
Awards, Restricted Stock Units, Cash-Based Awards, and Dividend Equivalent
Rights, or any combination of the foregoing, granted to any one or more
grantees;

 

(iii)           to determine the number of shares of Stock to be covered by any
Award;

 

(iv)          to determine and modify from time to time the terms and
conditions, including restrictions, not inconsistent with the terms of the Plan,
of any Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the forms of Award Certificates;

 

(v)           to accelerate at any time the exercisability or vesting of all or
any portion of any Award;

 

(vi)          subject to the provisions of Section 5(c), to extend at any time
the period in which Stock Options may be exercised; and

 

(vii)          at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.

 

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

 

(c)  Award Certificate. Awards under the Plan shall be evidenced by Award
Certificates that set forth the terms, conditions and limitations for each Award
which may include, without limitation, the term of an Award and the provisions
applicable in the event employment or service terminates.

 

(d)  Indemnification. Neither the Board nor the Administrator, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles or bylaws or any directors’ and officers’ liability insurance coverage
which may be in effect from time to time and/or any indemnification agreement
between such individual and the Company.

 



 

 

 

(e)  Minimum Vesting Period. The vesting period for each Award granted under the
Plan must be at least equal to the Minimum Vesting Period; provided, however,
nothing in this Section 2(e) shall limit the Administrator’s authority to
accelerate the vesting of Awards as set forth in Section 2(b)(v) above; and,
provided further, notwithstanding the foregoing, up to 5% of the shares of Stock
authorized for issuance under the Plan will be set aside and not subject to such
Minimum Vesting Period (each such Award, an “Excepted Award”). Notwithstanding
the foregoing, in addition to Excepted Awards, the Administrator may grant
Awards that vest (or permit previously granted Awards to vest) within the
Minimum Vesting Period if such Awards are granted as substitute Awards in
replacement of other Awards (or awards previously granted by an entity being
acquired (or assets of which are being acquired)) that were scheduled to vest
within the Minimum Vesting Period.

 

SECTION 3. STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

 

(a)  Stock Issuable. The maximum number of shares of Stock reserved and
available for issuance under the Plan shall be 4,500,000 shares, subject to
adjustment as provided in this Section 3. For purposes of this limitation, the
shares of Stock underlying any awards under the Plan that are forfeited,
canceled or otherwise terminated (other than by exercise) shall be added back to
the shares of Stock available for issuance under the Plan and, to the extent
permitted under Section 422 of the Code and the regulations promulgated
thereunder, the shares of Stock that may be issued as Incentive Stock Options.
Notwithstanding the foregoing, the shares tendered or held back upon exercise of
an Option or settlement of an Award to cover the exercise price or tax
withholding shall not be added to the shares authorized for grant under the
Plan. In the event the Company repurchases shares of Stock on the open market,
such shares shall not be added to the shares of Stock available for issuance
under the Plan. Subject to such overall limitations, shares of Stock may be
issued up to such maximum number pursuant to any type or types of Award;
provided that no more than 4,500,000 shares of Stock may be issued in the form
of Incentive Stock Options. The shares available for issuance under the Plan may
be authorized but unissued shares of Stock or shares of Stock reacquired by the
Company.

 

(b)  Changes in Stock. Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or proportionate adjustment in (i) the maximum number of
shares reserved for issuance under the Plan, including the maximum number of
shares that may be issued in the form of Incentive Stock Options, (ii) the
maximum number of Shares that may be issued under Awards granted in one calendar
year to an Officer or Non-Employee Director, (iii) the number and kind of shares
or other securities subject to any then outstanding Awards under the Plan,
(iv) the repurchase price, if any, per share subject to each outstanding
Restricted Stock Award, and (v) the exercise price for each share subject to any
then outstanding Stock Options under the Plan, without changing the aggregate
exercise price (i.e., the exercise price multiplied by the number of shares
subject to Stock Options) as to which such Stock Options remain exercisable. The
Administrator shall also make equitable or proportionate adjustments in the
number of shares subject to outstanding Awards and the exercise price and the
terms of outstanding Awards to take into consideration cash dividends paid other
than in the ordinary course or any other extraordinary corporate event. The
adjustment by the Administrator shall be final, binding and conclusive. No
fractional shares of Stock shall be issued under the Plan resulting from any
such adjustment, but the Administrator in its discretion may make a cash payment
in lieu of fractional shares.

 



 

 

 

(c)  Mergers and Other Transactions. In the case of and subject to the
consummation of a Sale Event, the parties thereto may cause the assumption or
continuation of Awards theretofore granted by the successor entity, or the
substitution of such Awards with new Awards of the successor entity or parent
thereof, with appropriate adjustment as to the number and kind of shares and, if
appropriate, the per share exercise prices, as such parties shall agree. To the
extent the parties to such Sale Event do not provide for the assumption,
continuation or substitution of Awards, upon the effective time of the Sale
Event, the Plan and all outstanding Awards granted hereunder shall terminate.
Except as may be otherwise provided in the relevant Award Certificate, all
Options with time-based vesting conditions or restrictions that are not vested
and/or exercisable immediately prior to the effective time of the Sale Event
shall become fully vested and exercisable as of the effective time of the Sale
Event, all other Awards with time-based vesting, conditions or restrictions
shall become fully vested and nonforfeitable as of the effective time of the
Sale Event, and all Awards with conditions and restrictions relating to the
attainment of performance goals shall become vested assuming achievement at the
target level of performance. In the event of such termination, (i) the Company
shall have the option (in its sole discretion) to make or provide for a payment,
in cash or in kind, to the grantees holding Options, in exchange for the
cancellation thereof, in an amount equal to the difference between (A) the Sale
Price multiplied by the number of shares of Stock subject to outstanding Options
(to the extent then exercisable at prices not in excess of the Sale Price) and
(B) the aggregate exercise price of all such outstanding Options (provided that,
in the case of an Option with an exercise price equal to or greater than the
Sale Price, such Option shall be cancelled for no consideration); or (ii) each
grantee shall be permitted, within a specified period of time prior to the
consummation of the Sale Event as determined by the Administrator, to exercise
all outstanding Options (to the extent then exercisable) held by such grantee.
The Company shall also have the option (in its sole discretion) to make or
provide for a payment, in cash or in kind, to the grantees holding other Awards
in an amount equal to the Sale Price multiplied by the number of vested shares
of Stock under such Awards.

 

(d)  Limitations. Notwithstanding anything herein to the contrary, (i) Awards
with respect to no more than 250,000 shares of Stock may be granted to any one
Officer during any one calendar year and (ii) Awards with respect to no more
than 20,000 shares of Stock may be granted to any one Non-Employee Director
during any one calendar year.

 

(e)  Effect of Awards. The grant of any full value Award (i.e., an Award other
than an Option) shall be deemed, for purposes of determining the number of
shares of Stock available for issuance under Section 3(a), as an Award of 2.5
shares of Stock for each such share of Stock actually subject to the Award. The
grant of an Option shall be deemed, for purposes of determining the number of
shares of Stock available for issuance under Section 3(a), as an Award for one
share of Stock for each such share of Stock actually subject to the Award. Any
forfeitures, cancellations or other terminations (other than by exercise) of
such Awards shall be returned to the reserved pool of shares of Stock under the
Plan in the same manner.

 

SECTION 4. ELIGIBILITY

 

Grantees under the Plan will be such employees, officers and Non-Employee
Directors of the Company and its Affiliates as are selected from time to time by
the Administrator in its sole discretion.

 

SECTION 5. STOCK OPTIONS

 

(a)  Award of Stock Options. The Administrator may grant Stock Options under the
Plan. Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.

 

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.

 

Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable, which may differ among individual Awards and grantees. If
the Administrator so determines, Stock Options may be granted in lieu of cash
compensation at the optionee’s election, subject to such terms and conditions as
the Administrator may establish.

 

(b)  Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5 shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant. In the case of an Incentive Stock Option
that is granted to a Ten Percent Owner, the exercise price of such Incentive
Stock Option shall be not less than 110 percent of the Fair Market Value on the
grant date. Notwithstanding the foregoing, Stock Options may be granted with an
exercise price per share that is less than 100 percent of the Fair Market Value
on the date of grant (i) pursuant to a transaction described in, and in a manner
consistent with, Section 424(a) of the Code, (ii) to individuals who are not
subject to U.S. income tax on the date of grant or (iii) the Stock Option is
otherwise compliant with Section 409A.

 



 

 

 

(c)  Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted. In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the term of such Stock Option
shall be no more than five years from the date of grant.

 

(d)  Exercisability; Rights of a Shareholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date. Subject to
Section 2(b)(v), the Administrator may at any time accelerate the exercisability
of all or any portion of any Stock Option; provided that, except as may
otherwise be provided by the Administrator either in the Award Certificate or,
subject to SECTION 14. below, in writing after the Award is issued, any portion
of a Stock Option that has not vested at the time of termination of an
optionee’s employment (or other Service Relationship) due to death or Disability
shall accelerate and become exercisable in full as of the date of such
termination. An optionee shall have the rights of a shareholder only as to
shares acquired upon the exercise of a Stock Option and not as to unexercised
Stock Options.

 

(e)  Method of Exercise. Stock Options may be exercised in whole or in part, by
giving written or electronic notice of exercise to the Company, specifying the
number of shares to be purchased. Payment of the purchase price may be made by
one or more of the following methods except to the extent otherwise provided in
the Award Certificate:

 

(i)            In cash, by certified or bank check or other instrument
acceptable to the Administrator;

 

(ii)          Through the delivery (or attestation to the ownership following
such procedures as the Company may prescribe) of shares of Stock that are not
then subject to restrictions under any Company plan. Such surrendered shares
shall be valued at Fair Market Value on the exercise date;

 

(iii)          By the optionee delivering to the Company a properly executed
exercise notice together with irrevocable instructions to a broker to promptly
deliver to the Company cash or a check payable and acceptable to the Company for
the purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Company shall prescribe as a condition of such payment procedure; or

 

(iv)          With respect to Stock Options that are not Incentive Stock
Options, by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Stock issuable upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price.

 

Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Award Certificate or applicable provisions of laws (including
the satisfaction of any withholding taxes that the Company is obligated to
withhold with respect to the optionee). In the event an optionee chooses to pay
the purchase price by previously-owned shares of Stock through the attestation
method, the number of shares of Stock transferred to the optionee upon the
exercise of the Stock Option shall be net of the number of attested shares. In
the event that the Company establishes, for itself or using the services of a
third party, an automated system for the exercise of Stock Options, such as a
system using an internet website or interactive voice response, then the
paperless exercise of Stock Options may be permitted through the use of such an
automated system.

 

(f)  Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000. To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.

 

SECTION 6. RESTRICTED STOCK AWARDS

 

(a)  Nature of Restricted Stock Awards. The Administrator may grant Restricted
Stock Awards under the Plan. A Restricted Stock Award is any Award of Restricted
Shares subject to such restrictions and conditions as the Administrator may
determine at the time of grant. Conditions may be based on continuing employment
(or other Service Relationship) and/or achievement of pre-established
performance goals and objectives.

 



 

 

 

(b)  Rights as a Shareholder. Upon the grant of the Restricted Stock Award and
payment of any applicable purchase price, a grantee shall have the rights of a
shareholder with respect to the voting of the Restricted Shares and receipt of
dividends; provided that any dividends paid by the Company with respect to any
unvested Restricted Shares shall accrue and shall not be paid to the grantee
unless and until such Restricted Shares have vested. Unless the Administrator
shall otherwise determine, (i) uncertificated Restricted Shares shall be
accompanied by a notation on the records of the Company or the transfer agent to
the effect that they are subject to forfeiture until such Restricted Shares are
vested as provided in SECTION 6. (c) below, and (ii) certificated Restricted
Shares shall remain in the possession of the Company until such Restricted
Shares are vested as provided in SECTION 6. (c) below, and the grantee shall be
required, as a condition of the grant, to deliver to the Company such
instruments of transfer as the Administrator may prescribe.

 

(c)  Restrictions. Restricted Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award Certificate. Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
SECTION 14. below, in writing after the Award is issued, if a grantee’s
employment (or other Service Relationship) with the Company and its Subsidiaries
terminates for any reason other than due to the death or Disability of the
grantee, any Restricted Shares that have not vested at the time of termination
shall automatically and without any requirement of notice to such grantee from
or other action by or on behalf of, the Company be deemed to have been
reacquired by the Company at its original purchase price (if any) from such
grantee or such grantee’s legal representative simultaneously with such
termination of employment (or other Service Relationship), and thereafter shall
cease to represent any ownership of the Company by the grantee or rights of the
grantee as a shareholder. Following such deemed reacquisition of Restricted
Shares that are represented by physical certificates, a grantee shall surrender
such certificates to the Company upon request without consideration. Except as
may otherwise be provided by the Administrator either in the Award Certificate
or, subject to SECTION 14. below, in writing after the Award is issued, if a
grantee’s employment (or other Service Relationship) with the Company and its
Subsidiaries terminates due to the death or Disability of the grantee, any
Restricted Shares that have not vested at the time of such termination shall
accelerate and vest in full.

 

(d)  Vesting of Restricted Shares. The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Shares and the Company’s right of repurchase or forfeiture shall
lapse. Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives and other conditions, the shares
on which all restrictions have lapsed shall no longer be Restricted Shares and
shall be deemed “vested.”

 

SECTION 7. RESTRICTED STOCK UNITS

 

(a)  Nature of Restricted Stock Units. The Administrator may grant Restricted
Stock Units under the Plan. A Restricted Stock Unit is an Award of stock units
that may be settled in shares of Stock (or cash, to the extent explicitly
provided for in the Award Certificate) upon the satisfaction of such
restrictions and conditions at the time of grant. Conditions may be based on
continuing employment (or other Service Relationship) and/or achievement of
pre-established performance goals and objectives. The terms and conditions of
each such Award shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and grantees. Except in the case
of Restricted Stock Units with a deferred settlement date that complies with
Section 409A, at the end of the vesting period, the Restricted Stock Units, to
the extent vested, shall be settled in the form of shares of Stock. Restricted
Stock Units with deferred settlement dates are subject to Section 409A and shall
contain such additional terms and conditions as the Administrator shall
determine in its sole discretion in order to comply with the requirements of
Section 409A.

 

(b)  Election to Receive Restricted Stock Units in Lieu of Compensation. The
Administrator may, in its sole discretion, permit a grantee to elect to receive
a portion of future cash compensation otherwise due to such grantee in the form
of an award of Restricted Stock Units. Any such election shall be made in
writing and shall be delivered to the Company no later than the date specified
by the Administrator and in accordance with Section 409A and such other
rules and procedures established by the Administrator. Any such future cash
compensation that the grantee elects to defer shall be converted to a fixed
number of Restricted Stock Units based on the Fair Market Value of Stock on the
date the compensation would otherwise have been paid to the grantee if such
payment had not been deferred as provided herein. The Administrator shall have
the sole right to determine whether and under what circumstances to permit such
elections and to impose such limitations and other terms and conditions thereon
as the Administrator deems appropriate. Any Restricted Stock Units that are
elected to be received in lieu of cash compensation shall be fully vested,
unless otherwise provided in the Award Certificate.

 



 

 

 

(c)  Rights as a Shareholder. A grantee shall have the rights as a shareholder
only as to shares of Stock acquired by the grantee upon settlement of Restricted
Stock Units by the issuance of shares of Stock upon the satisfaction of the
applicable restrictions and conditions set forth at the time of grant; provided,
however, that the grantee may be credited with Dividend Equivalent Rights with
respect to the stock units underlying his Restricted Stock Units, subject to the
provisions of SECTION 9. and such terms and conditions as the Administrator may
determine.

 

(d)  Termination. Except as may otherwise be provided by the Administrator
either in the Award Certificate or, subject to SECTION 14. below, in writing
after the Award is issued, a grantee’s right in all Restricted Stock Units that
have not vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of Service Relationship) with the Company and its
Subsidiaries for any reason other than the grantee’s death or Disability;
provided that, if a grantee’s employment (or other Service Relationship) with
the Company and its Subsidiaries terminates due to the death or Disability of
the grantee, any Restricted Stock Units that have not vested at the time of such
termination shall accelerate and vest in full.

 

SECTION 8. CASH-BASED AWARDS

 

Grant of Cash-Based Awards. The Administrator may grant Cash-Based Awards under
the Plan. A Cash-Based Award is an Award that entitles the grantee to a
cash-denominated. The Administrator shall determine the maximum duration of the
Cash-Based Award, the amount of cash to which the Cash-Based Award pertains, the
conditions upon which the Cash-Based Award shall become vested or payable, and
such other provisions as the Administrator shall determine. The terms and
conditions of each such Award shall be determined by the Administrator, and such
terms and conditions may differ among individual Awards and grantees. Each
Cash-Based Award shall specify a cash-denominated payment amount, formula or
payment ranges as determined by the Administrator. Payment, if any, with respect
to a Cash-Based Award shall be made in accordance with the terms of the Award
and may be made in cash.

 

SECTION 9. DIVIDEND EQUIVALENT RIGHTS

 

(a)  Dividend Equivalent Rights. The Administrator may grant Dividend Equivalent
Rights under the Plan. A Dividend Equivalent Right is an Award entitling the
grantee to receive credits based on cash dividends that would have been paid on
the shares of Stock specified in the Dividend Equivalent Right (or other Award
to which it relates) if such shares had been issued to the grantee. A Dividend
Equivalent Right may be granted hereunder to any grantee as a component of an
award of Restricted Stock Units or as a freestanding award. The terms and
conditions of Dividend Equivalent Rights shall be specified in the Award
Certificate. Dividend equivalents credited to the holder of a Dividend
Equivalent Right may be paid currently or may be deemed to be reinvested in
additional shares of Stock, which may thereafter accrue additional equivalents.
Any such reinvestment shall be at Fair Market Value on the date of reinvestment
or such other price as may then apply under a dividend reinvestment plan
sponsored by the Company, if any. Dividend Equivalent Rights may be settled in
cash or shares of Stock or a combination thereof, in a single installment or
installments. A Dividend Equivalent Right granted as a component of an Award of
Restricted Stock Units shall provide that such Dividend Equivalent Right shall
be settled only upon settlement or payment of, or lapse of restrictions on, such
other Award, and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other Award. For the
avoidance of doubt, in no event shall any Dividend Equivalent Rights be paid
unless or until such Award has vested. In no event shall any Dividend Equivalent
Rights be granted as a component of a Stock Option.

 

(b)  Termination. Except as may otherwise be provided by the Administrator
either in the Award Certificate or, subject to SECTION 14. below, in writing
after the Award is issued, a grantee’s rights in all Dividend Equivalent Rights
shall automatically terminate upon the grantee’s termination of employment (or
cessation of Service Relationship) with the Company and its Subsidiaries for any
reason other than the grantee’s death or Disability; provided that, if a
grantee’s employment (or other Service Relationship) with the Company and its
Subsidiaries terminates due to the death or Disability of the grantee, any
Dividend Equivalent Rights that have not vested at the time of such termination
shall accelerate and vest in full.

 



 

 

 

SECTION 10. TRANSFERABILITY OF AWARDS

 

(a)  Transferability. Except as provided in Section 11(b) below, during a
grantee’s lifetime, his or her Awards shall be exercisable only by the grantee,
or by the grantee’s legal representative or guardian in the event of the
grantee’s incapacity. No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order. No
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind, and any purported transfer in violation hereof shall be null and
void.

 

(b)  Administrator Action. Notwithstanding Section 10(a), the Administrator, in
its discretion, may provide either in the Award Certificate regarding a given
Award or by subsequent written approval that the grantee (who is an employee or
director) may transfer his or her Non-Qualified Stock Options to his or her
immediate family members, to trusts for the benefit of such family members, or
to partnerships in which such family members are the only partners, provided
that the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Award. In no event may an
Award be transferred by a grantee for value.

 

(c)  Family Member. For purposes of Section 10(b), “family member” shall mean a
grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the grantee’s household (other than a tenant
of the grantee), a trust in which these persons (or the grantee) have more than
50 percent of the beneficial interest, a foundation in which these persons (or
the grantee) control the management of assets, and any other entity in which
these persons (or the grantee) own more than 50 percent of the voting interests.

 

(d)  Designation of Beneficiary. To the extent permitted by the Company, each
grantee to whom an Award has been made under the Plan may designate a
beneficiary or beneficiaries to exercise any Award or receive any payment under
any Award payable on or after the grantee’s death. Any such designation shall be
on a form provided for that purpose by the Administrator and shall not be
effective until received by the Administrator. If no beneficiary has been
designated by a deceased grantee, or if the designated beneficiaries have
predeceased the grantee, the beneficiary shall be the grantee’s estate.

 

SECTION 11. TAX WITHHOLDING

 

(a)  Payment by Grantee. Each grantee shall, no later than the date as of which
the value of an Award or of any Stock or other amounts received thereunder first
becomes includable in the gross income of the grantee for Federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld by the Company with respect to such income.
The Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
grantee. The Company’s obligation to deliver evidence of book entry (or stock
certificates) to any grantee is subject to and conditioned on tax withholding
obligations being satisfied by the grantee.

 



 

 

 

(b)  Payment in Stock. The Administrator may require the Company’s tax
withholding obligation to be satisfied, in whole or in part, by the Company
withholding from shares of Stock to be issued pursuant to any Award a number of
shares with an aggregate Fair Market Value (as of the date the withholding is
effected) that would satisfy the withholding amount due; provided, however, that
the amount withheld does not exceed the maximum statutory tax rate or such
lesser amount as is necessary to avoid liability accounting treatment. For
purposes of share withholding, the Fair Market Value of withheld shares shall be
determined in the same manner as the value of Stock includible in income of the
grantees. The Administrator may also require the Company’s tax withholding
obligation to be satisfied, in whole or in part, by an arrangement whereby a
certain number of shares of Stock issued pursuant to any Award are immediately
sold and proceeds from such sale are remitted to the Company in an amount that
would satisfy the withholding amount due.

 

SECTION 12. SECTION 409A AWARDS

 

Awards are intended to be exempt from Section 409A to the greatest extent
possible and to otherwise comply with Section 409A. The Plan and all Awards
shall be interpreted in accordance with such intent. To the extent that any
Award is determined to constitute “nonqualified deferred compensation” within
the meaning of Section 409A (a “409A Award”), the Award shall be subject to such
additional rules and requirements as specified by the Administrator from time to
time in order to comply with Section 409A. In this regard, if any amount under a
409A Award is payable upon a “separation from service” (within the meaning of
Section 409A) to a grantee who is then considered a “specified employee” (within
the meaning of Section 409A), then no such payment shall be made prior to the
date that is the earlier of (i) six months and one day after the grantee’s
separation from service, or (ii) the grantee’s death, but only to the extent
such delay is necessary to prevent such payment from being subject to interest,
penalties and/or additional tax imposed pursuant to Section 409A. Further, the
settlement of any 409A Award may not be accelerated except to the extent
permitted by Section 409A.

 

SECTION 13. TERMINATION OF SERVICE RELATIONSHIP, TRANSFER, LEAVE OF
ABSENCE, ETC.

 

(a)  Termination of Service Relationship. If the grantee’s Service Relationship
is with an Affiliate and such Affiliate ceases to be an Affiliate, the grantee
shall be deemed to have terminated his or her Service Relationship for purposes
of the Plan.

 

(b)            For purposes of the Plan, the following events shall not be
deemed a termination of a Service Relationship:

 

(i)            a transfer to the employment of the Company from an Affiliate or
from the Company to an Affiliate, or from one Affiliate to another; or

 

(ii)            an approved leave of absence for military service or sickness,
or for any other purpose approved by the Company, if the employee’s right to
re-employment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the
Administrator otherwise so provides in writing.

 

SECTION 14. AMENDMENTS AND TERMINATION

 

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall materially and adversely affect rights under any outstanding Award without
the holder’s consent. Except as provided in Section 3(b) or 3(d), without prior
shareholder approval, in no event may the Administrator exercise its discretion
to reduce the exercise price of outstanding Stock Options or effect repricing
through cancellation and re-grants or cancellation of Stock Options in exchange
for cash or other Awards. To the extent required under the rules of any
securities exchange or market system on which the Stock is listed, to the extent
determined by the Administrator to be required by the Code to ensure that
Incentive Stock Options granted under the Plan are qualified under Section 422
of the Code, Plan amendments shall be subject to approval by Company
shareholders. Nothing in this Section 14 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 3(b) or 3(c).

 

SECTION 15. STATUS OF PLAN

 

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

 

SECTION 16. GENERAL PROVISIONS

 

(a)  No Distribution. The Administrator may require each person acquiring Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to distribution thereof.

 



 

 

 

(b)  Issuance of Stock. To the extent certificated, stock certificates to
grantees under this Plan shall be deemed delivered for all purposes when the
Company or a stock transfer agent of the Company shall have mailed such
certificates in the United States mail, addressed to the grantee, at the
grantee’s last known address on file with the Company. Uncertificated Stock
shall be deemed delivered for all purposes when the Company or a Stock transfer
agent of the Company shall have given to the grantee by electronic mail (with
proof of receipt) or by United States mail, addressed to the grantee, at the
grantee’s last known address on file with the Company, notice of issuance and
recorded the issuance in its records (which may include electronic “book entry”
records). Notwithstanding anything herein to the contrary, the Company shall not
be required to issue or deliver any evidence of book entry or certificates
evidencing shares of Stock pursuant to the exercise or settlement of any Award,
unless and until the Administrator has determined, with advice of counsel (to
the extent the Administrator deems such advice necessary or advisable), that the
issuance and delivery is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed, quoted or traded. Any Stock issued
pursuant to the Plan shall be subject to any stop-transfer orders and other
restrictions as the Administrator deems necessary or advisable to comply with
federal, state or foreign jurisdiction, securities or other laws, rules and
quotation system on which the Stock is listed, quoted or traded. The
Administrator may place legends on any Stock certificate or notations on any
book entry to reference restrictions applicable to the Stock. In addition to the
terms and conditions provided herein, the Administrator may require that an
individual make such reasonable covenants, agreements, and representations as
the Administrator, in its discretion, deems necessary or advisable in order to
comply with any such laws, regulations, or requirements. The Administrator shall
have the right to require any individual to comply with any timing or other
restrictions with respect to the settlement or exercise of any Award, including
a window-period limitation, as may be imposed in the discretion of the
Administrator.

 

(c)  Shareholder Rights. Until Stock is deemed delivered in accordance with
Section 16(b), no right to vote or receive dividends or any other rights of a
shareholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee with respect to an Award.

 

(d)  Other Compensation Arrangements; No Employment Rights. Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of this Plan and
the grant of Awards do not confer upon any employee any right to continued
employment with the Company or any Subsidiary.

 

(e)  Trading Policy Restrictions. Option exercises and other Awards under the
Plan shall be subject to the Company’s insider trading policies and procedures,
as in effect from time to time.

 

(f)  Hedging/Pledging Policy Restrictions. Awards under the Plan shall be
subject to the Company’s policies relating to hedging and pledging, as such may
be in effect from time to time.

 

(g)  Clawback Policy. Awards under the Plan shall be subject to any applicable
clawback policy of the Company, as such may be in effect from time to time.

 

(h)  Regulatory Requirements. The grant and settlement of Awards under the Plan
shall be conditioned upon and subject to compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12. U.S. 1828(k), and the rules and regulations
promulgated thereunder.

 

SECTION 17. EFFECTIVE DATE OF PLAN

 

This Plan shall become effective upon shareholder approval in accordance with
applicable state law, the Company’s bylaws and articles of incorporation, and
applicable stock exchange rules. No grants of Stock Options and other Awards may
be made hereunder after the tenth anniversary of the Effective Date and no
grants of Incentive Stock Options may be made hereunder after the tenth
anniversary of the date the Plan is approved by the Board.

 

SECTION 18. GOVERNING LAW

 

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the Massachusetts Business Corporation
Act as to matters within the scope thereof, and as to all other matters shall be
governed by and construed in accordance with the internal laws of the
Commonwealth of Massachusetts, applied without regard to conflict of law
principles.

 

DATE APPROVED BY BOARD OF DIRECTORS: July 29, 2020

 



 

 

 